Case 1:20-cv-24523-KMW Document 125 Entered on FLSD Docket 11/20/2020 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

   GILEAD SCIENCES, INC.; GILEAD SCIENCES
   IRELAND UC,

                          Plaintiffs,
                                              Civil Action No. 20-cv-24523-KMW
           v.

   AJC MEDICAL GROUP, INC.; ALLIANCE
   MEDICAL CENTER, INC.; ALLIED HEALTH
   ORGANIZATION, INC.; BAIKAL MARKETING
   GROUP, INC.; A BETTER YOU WELLNESS
   CENTER, LLC; 3RD STEP RECOVERY GROUP,
   INC. D/B/A CONTINENTAL WELLNESS
   CENTER; COMMUNITY HEALTH MEDICAL
   CENTER LLC; DOCTORS UNITED, INC. D/B/A
   DOCTORS UNITED GROUP; FLORIMED
   MEDICAL CENTER CORP.; JUAN JESUS
   SALINA, M.D. CORP.; LABS4LESS LLC;
   PHYSICIAN PREFERRED PHARMACY, INC.;
   POSITIVE HEALTH ALLIANCE, INC.;
   PRIORITY HEALTH MEDICAL CENTER, INC.;
   TESTING MATTERS INC.; UNITED CLINICAL
   LABORATORY LLC; UNITED PHARMACY
   LLC; WELL CARE LLC; TAMARA ALONSO;
   JEAN ALEXANDRE; CHENARA ANDERSON;
   MYRIAM AUGUSTINE; TWIGGI BATISTA;
   ARSEN BAZYLENKO; MICHAEL BOGDAN;
   BARBARA BRYANT; AUGUSTINE CARBON;
   JENNIFER JOHN CARBON; KHADIJAH
   CARBON; ALEJANDRO CASTRO; JOHN
   CATANO; JEAN CHARLOT; SHONTA DARDEN;
   ALEXANDER EVANS; MARIA FREEMAN;
   JESULA GABO; SHAJUANDRINE GARCIA;
   BARBARA GIBSON; KERLINE JOSEPH;
   VIERGELA JOSEPH; ANDRE KERR; GARY
   KOGAN; CASSANDRA LOUISSAINT; CORA
   MANN; NICK MYRTIL; IFEOMA NWOFOR;
   ERIK JOSEPH PAVAO; WILLIE PEACOCK;
   MICHAEL PIERCE; MICHEL POITEVIEN; JEAN
   RODNEY; TATIANA ROZENBLYUM; JUAN
   JESUS SALINA; DIMITRY SHAPOSHNIKOV;
   ROMAN SHEKHET; KIRILL VESSELOV;
   MIKHAIL VESSELOV; TOMAS WHARTON,

                          Defendants.




   12138045v.3
Case 1:20-cv-24523-KMW Document 125 Entered on FLSD Docket 11/20/2020 Page 2 of 3




                        NOTICE OF DISMISSAL WITHOUT PREJUDICE

           Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs Gilead

   Sciences, Inc. and Gilead Sciences Ireland UC (together, “Gilead”), by and through their counsel

   of record, hereby dismiss all claims in this lawsuit against Defendant Ifeoma Nwofor

   (“Defendant”) without prejudice.

           Dismissal without prejudice under Rule 41(a)(1)(A)(i) is proper because Defendant has

   not served an answer or a motion for summary judgment in this action.



   Dated: November 20, 2020


                                                Respectfully submitted,

                                                SQUIRE PATTON BOGGS (US) LLP

                                                /s/ P. Jan Kubicz
                                                P. Jan Kubicz (FBN 84405)
                                                jan.kubicz@squirepb.com
                                                200 South Biscayne Boulevard, Suite 4700
                                                Miami, FL 33131
                                                T.: (305) 577-7000
                                                F.: (305) 577-7001

                                                /s/ Franklin G. Monsour
                                                Franklin G. Monsour (admitted pro hac vice)
                                                franklin.monsour@squirepb.com
                                                1211 Avenue of the Americas, 26th Floor
                                                New York, NY 10036
                                                T.: (212) 872-9800


                                                PATTERSON BELKNAP WEBB & TYLER LLP

                                                /s/ Geoffrey Potter
                                                Geoffrey Potter (admitted pro hac vice)
                                                Jonah Knobler (admitted pro hac vice)
                                                Joshua Kipnees (admitted pro hac vice)
                                                Timothy A. Waters (admitted pro hac vice)


   12138045v.3
Case 1:20-cv-24523-KMW Document 125 Entered on FLSD Docket 11/20/2020 Page 3 of 3




                                                 R. James Madigan III (admitted pro hac vice)
                                                 Jared S. Buszin (admitted pro hac vice)
                                                 Devon Hercher (admitted pro hac vice)
                                                 Jacob Chefitz (admitted pro hac vice)
                                                 gpotter@pbwt.com
                                                 jknobler@pbwt.com
                                                 jkipnees@pbwt.com
                                                 twaters@pbwt.com
                                                 jmadigan@pbwt.com
                                                 jbuszin@pbwt.com
                                                 dhercher@pbwt.com
                                                 jchefitz@pbwt.com



                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 20th day of November, 2020, I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system.


                                                 /s/ P. Jan Kubicz




   12138045v.3
